Title: III. Brac de la Perrière to Jefferson, 7 July 1789
From: La Perrière, Brac de
To: Jefferson, Thomas



Monsieur
Paris Le 7 Juillet 1789.

J’ai L’honneur de vous faire passer la petite notte que vous m’avés Demandée. Elle Contient et présente L’etat Des Bleds et farines Venus Dé Chez Les Américains Libres Depuis L’Emission Des arrets qui ont accordé des primes à L’importation de Ces Denrées.
M. Le Marquis Du Crest, à qui J’avais fait Espérer que vous viendriés Visiter sa Manufacture Dimanche Dernier, Vous y attendit. Vous y Verrés, Monsieur, Si Vous ne tardés pas à En faire La promenade, plusieurs Voitures et autres objets finis. Je suis avec respect Monsieur Votre très Humble Et très obeissant Serviteur

Brack

